DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-15 have been considered and examined under the first inventor to file provisions of the AIA .

Claim Objections
These following claims are objected to because of the following informalities:
Claim 15 recites “intereface” which appears to be a typo and should read “interface.” Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. (Ayyagari – US 2009/0112114 A1) in view of Kawecki et al. (Kawecki – US 2021/0186368 A1).

As to claim 1, Ayyagari  discloses an asthma management system, comprising:
a. at least one individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250);
b. at least one environmental factor collection point (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250);
c. at least one computer system (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110) in electrical communication with said user interface and said environmental factor collection point (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110: monitors 220, 230, 240, 250 are communicatively coupled with handset 110. Where connected by wireless segments, monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wireless communication protocol, such as Bluetooth, Infrared Data Association (IrDa) or ZigBee. Where connected by wired segments monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wired communication protocol, such as Universal Serial Bus (USB) or Recommended Standard 232 (RS-232). While environmental monitors 240, 250 are shown coupled to patient 100, in some embodiments one or more environmental monitors may be embedded in or attached to handset 110), said user interface adapted to send and receive asthma-related data including asthma profile (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], [0048], [0051]-[0057], FIG. 1-2 the lung monitor 220 and the pulse monitor 230 and FIG. 4-5: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250) and real-time asthma status data to said computer system (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250), and said environmental factor collection point adapted to send and receive data to said computer system (Ayyagari: [0006]-[0008], [0020]-[0022], [0035], [0038]-[0039], [0048]-[0051], FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250, and FIG. 4-5: a body area network (BAN) comprises at least one physiological monitor operatively coupled to a patient, at least one environmental monitor and a handset communicatively coupled with the physiological monitor and the environmental monitor, wherein the handset generates respiratory health data for the patient based at least in part on physiological data acquired by the handset at regular intervals from the physiological monitor and the environmental monitor); 
said computer system further comprising one or more processors connected to memory (Ayyagari: FIG. 4 the memory 350), said one or more processors programmed with executable instructions for implementing one or more algorithms for 
(1) collecting and storing in said memory data received from said individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230) and from said environmental factor collection point (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250), 
(2) aggregating said data received from said user interface and environmental factor collection point (Ayyagari: [0006]-[0007], [0013], [0022], [0029]-[0030], [0035]-[0039], and FIG. 4-5: the respiratory health data comprise health cross-correlation data generated using historical physiological data and environmental data), 
(3) implementing one or more algorithms to generate an asthma symptom onset prediction based on said aggregated data (Ayyagari: Abstract, [0017], [0040], [0053]-[0056], and FIG. 4-5: correlations may be detected between a certain concentration of allergen particles and the onset of wheezing by patient 100. These cross-correlations can be applied to generate a predictive model that is individually tailored for patient 100 and that can be the basis for future feedback, for example, future alerts and activation of environment control systems. Auto regression and moving average processes may be invoked to model observed data and generate predictive models), and 
(4) communicating said asthma symptom prediction to said user interface (Ayyagari: [0015], [0046], [0053], [0055]-[0057], and FIG. 4-5: the method further comprises the step of outputting a respiratory health alert in response to the respiratory health data. In some embodiments, the alert is outputted on a user interface of a mobile electronic device. In some embodiments, the alert is outputted on a clinician computer and/or family member computer).

Ayyagari does not explicitly disclose the limitations of said one or more processors further programed with executable instructions to revise said one or more asthma symptom onset prediction algorithms where said generated asthma onset prediction and said real-time asthma status data indicate a prediction error.

However, it has been known in the art of monitoring conditions of a user to implement said one or more processors further programed with executable instructions to revise said one or more asthma symptom onset prediction algorithms where said generated asthma onset prediction and said real-time asthma status data indicate a prediction error, as suggested by Kawecki, which discloses said one or more processors further programed with executable instructions to revise said one or more asthma symptom onset prediction algorithms where said generated asthma onset prediction and said real-time asthma status data indicate a prediction error (Kawecki: Abstract, [0013]-[0014], [0035]-[0037],[0121]-[0124], [0133], and FIG. 1: the method extends optionally to employing machine learning of patient response to physiological change and assessing a need for intervention based on analysis of stored data. This assessment may therefore be based on the specific response of the patient to physiological change and/or treatment. Recordings taken—e.g. by an acoustic sensor —, a prediction made for each recording, and/or a response determined for each recording may be stored in memory (e.g. a database). The prediction is, in effect, a determination of whether or not the patient will experience an acute medical condition such as an asthma attack. Similarly, the response may be the change in condition of the patient based on subsequent recordings or measurements. This will allow development or refinement of a machine learning model that applies known processes to categorise new recordings and predictions (e.g. whether or not they indicate impending onset of an acute medical condition or event), and determine responses, by reference to a progressively improved and growing data set).
Therefore, in view of teachings by Ayyagari and Kawecki, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Ayyagari to include said one or more processors further programed with executable instructions to revise said one or more asthma symptom onset prediction algorithms where said generated asthma onset prediction and said real-time asthma status data indicate a prediction error, as suggested by Kawecki. The motivation for this is to implement a known alternative method for reducing alarms based on predictions.

As to claim 2, Ayyagari and Kawecki disclose the limitations of claim 1 further comprising the asthma management system of Claim 1 wherein said computer system is in communication with said individual user interface and said environmental factor collection point via a communication network (Ayyagari: [0029]-[0030], [0035], [0045], and FIG. 1-2: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250. Monitors 220, 230, 240, 250 are communicatively coupled with handset 110. Where connected by wireless segments, monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wireless communication protocol, such as Bluetooth, Infrared Data Association (IrDa) or ZigBee. Where connected by wired segments monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wired communication protocol, such as Universal Serial Bus (USB) or Recommended Standard 232 (RS-232). While environmental monitors 240, 250 are shown coupled to patient 100, in some embodiments one or more environmental monitors may be embedded in or attached to handset 110).

As to claim 4, Ayyagari and Kawecki disclose the limitations of claim 2 further comprising the asthma management system of Claim 2 wherein said individual user interface is a location-aware person communication device (Kawecki: [0014], [0123], [0152], [0161], and FIG. 1: Sensors may include any one or more of audio/acoustic, electrocardiogram (ECG), electromyography (EMG), location (e.g. via a global positioning system (GPS)) and the like. The method may be sensor-agnostic).

As to claim 6, Ayyagari and Kawecki disclose the limitations of claim 1 further comprising the asthma management system of Claim 1 wherein said environmental factor collection point comprises one or more public or private sensors or monitors (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250 and Kawecki: [0036], [0146], [0148], and FIG. 1: In addition, where a docking station or smartphone is used, the docking station or smartphone may collect air quality data (e.g. from an online source) and send the air quality data to the patch 10. Preferably, the air quality data is for air in the vicinity of the subject. The air quality data can then be augmented with data from sensor(s) 20 to improve accuracy and reduce false alarms. For example, when air quality is good, some changes in respiration characteristics or parameters may indicate that the subject is playing sport. Accordingly, the system may not respond. Where air quality is poor—e.g. high pollution or pollen levels—the system may raise an alert despite the physiological system (e.g. respiration system) having substantially the same parameters (e.g. respiration rate, exhalation period) as when the subject is playing sport in good quality air).

As to claim 8, Ayyagari and Kawecki discloses all the asthma management system limitations as claimed that mirrors the asthma management system limitations in in claim 1; thus, claim 8 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
an asthma management system, comprising:
a. least one location-aware individual user interface (Kawecki: [0014], [0123], [0152], [0161], and FIG. 1: Sensors may include any one or more of audio/acoustic, electrocardiogram (ECG), electromyography (EMG), location (e.g. via a global positioning system (GPS)) and the like. The method may be sensor-agnostic);
b. at least one environmental factor collection point comprising one or more private or public sensors or monitors (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250);
c. at least one computer system (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110) in electrical communication with said user interface and said environmental factor collection point (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110: monitors 220, 230, 240, 250 are communicatively coupled with handset 110. Where connected by wireless segments, monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wireless communication protocol, such as Bluetooth, Infrared Data Association (IrDa) or ZigBee. Where connected by wired segments monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wired communication protocol, such as Universal Serial Bus (USB) or Recommended Standard 232 (RS-232). While environmental monitors 240, 250 are shown coupled to patient 100, in some embodiments one or more environmental monitors may be embedded in or attached to handset 110), said user interface adapted to communicate asthma-related data including asthma profile (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], [0048], [0051]-[0057], FIG. 1-2 the lung monitor 220 and the pulse monitor 230 and FIG. 4-5: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250) and real-time asthma status data to said computer system (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250), and said environmental factor collection point adapted to communicate data to said computer system (Ayyagari: [0006]-[0008], [0020]-[0022], [0035], [0038]-[0039], [0048]-[0051], FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250, and FIG. 4-5: a body area network (BAN) comprises at least one physiological monitor operatively coupled to a patient, at least one environmental monitor and a handset communicatively coupled with the physiological monitor and the environmental monitor, wherein the handset generates respiratory health data for the patient based at least in part on physiological data acquired by the handset at regular intervals from the physiological monitor and the environmental monitor); 
said computer system further comprising one or more processors connected to memory (Ayyagari: FIG. 4 the memory 350), said one or more processors programmed with executable instructions for implementing one or more algorithms for 
(1) collecting and storing in said memory data received from said individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230)  and from said environmental factor collection point (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250), 
(2) aggregating said data received from said user interface and environmental factor collection point (Ayyagari: [0006]-[0007], [0013], [0022], [0029]-[0030], [0035]-[0039], and FIG. 4-5: the respiratory health data comprise health cross-correlation data generated using historical physiological data and environmental data), 
(3) implementing one or more algorithms to generate an asthma symptom onset prediction based on said aggregated data (Ayyagari: Abstract, [0017], [0040], [0053]-[0056], and FIG. 4-5: correlations may be detected between a certain concentration of allergen particles and the onset of wheezing by patient 100. These cross-correlations can be applied to generate a predictive model that is individually tailored for patient 100 and that can be the basis for future feedback, for example, future alerts and activation of environment control systems. Auto regression and moving average processes may be invoked to model observed data and generate predictive models), and 
(4) communicating said asthma symptom prediction to said user interface (Ayyagari: [0015], [0046], [0053], [0055]-[0057], and FIG. 4-5: the method further comprises the step of outputting a respiratory health alert in response to the respiratory health data. In some embodiments, the alert is outputted on a user interface of a mobile electronic device. In some embodiments, the alert is outputted on a clinician computer and/or family member computer); 
said one or more processors further programed with executable instructions to revise said one or more asthma symptom onset prediction algorithms where said generated asthma onset prediction and said real-time asthma status data indicate a prediction error (Kawecki: Abstract, [0013]-[0014], [0035]-[0037],[0121]-[0124], [0133], and FIG. 1: the method extends optionally to employing machine learning of patient response to physiological change and assessing a need for intervention based on analysis of stored data. This assessment may therefore be based on the specific response of the patient to physiological change and/or treatment. Recordings taken—e.g. by an acoustic sensor —, a prediction made for each recording, and/or a response determined for each recording may be stored in memory (e.g. a database). The prediction is, in effect, a determination of whether or not the patient will experience an acute medical condition such as an asthma attack. Similarly, the response may be the change in condition of the patient based on subsequent recordings or measurements. This will allow development or refinement of a machine learning model that applies known processes to categorise new recordings and predictions (e.g. whether or not they indicate impending onset of an acute medical condition or event), and determine responses, by reference to a progressively improved and growing data set).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. (Ayyagari – US 2009/0112114 A1) in view of Kawecki et al. (Kawecki – US 2021/0186368 A1) and further in view of Shoeb et al. (Shoeb – US 11,147,505 B1).

As to claim 3, Ayyagari and Kawecki disclose the limitations of claim 2 except for the claimed limitations of  the asthma management system of Claim 2 wherein said communication network is a cloud-based communication network.
However, it has been known in the art of monitoring conditions of a user to implement said communication network is a cloud-based communication network, as suggested by Shoeb, which discloses said communication network is a cloud-based communication network (Shoeb: Abstract, column 5 lines 52 – column 6 lines 3, column 6 lines 27-36, and FIG. 1 the communication network 130: The communication network 120 may include one or more of a plain old telephone service (POTS) network, a cellular network, a fiber-optic network, or a data network. The server 130 may communicate with the wearable devices 110 according to one or more network protocols and/or application-level protocols to facilitate the use of network-based or cloud-based computing on client devices. The server 130 may include integrated data storage (e.g., memory, disk drives, etc.) and may also be able to access a separate server data storage 132. Communication between the server 130 and the server data storage 132 may be direct (e.g., via a wireline or via a local wireless communication link) and/or via the communication network 120. The server data storage 132 may store application data that is used to facilitate the operations of applications performed by the wearable devices 110 and/or the server 130).
Therefore, in view of teachings by Ayyagari, Kawecki, and Shoeb it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Ayyagari and Kawecki to include said communication network is a cloud-based communication network, as suggested by Shoeb. The motivation for this is to implement a known alternative system design for collecting information from a plurality sources.

As to claim 9, Ayyagari, Kawecki, and Shoeb disclose the limitations of claim 8 further comprising the asthma management system of Claim 8 wherein said computer system is a cloud- based communication network (Shoeb: Abstract, column 5 lines 52 – column 6 lines 3, column 6 lines 27-36, and FIG. 1 the communication network 130: The communication network 120 may include one or more of a plain old telephone service (POTS) network, a cellular network, a fiber-optic network, or a data network. The server 130 may communicate with the wearable devices 110 according to one or more network protocols and/or application-level protocols to facilitate the use of network-based or cloud-based computing on client devices. The server 130 may include integrated data storage (e.g., memory, disk drives, etc.) and may also be able to access a separate server data storage 132. Communication between the server 130 and the server data storage 132 may be direct (e.g., via a wireline or via a local wireless communication link) and/or via the communication network 120. The server data storage 132 may store application data that is used to facilitate the operations of applications performed by the wearable devices 110 and/or the server 130).

Claims 5, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. (Ayyagari – US 2009/0112114 A1) in view of Kawecki et al. (Kawecki – US 2021/0186368 A1) and Shoeb et al. (Shoeb – US 11,147,505 B1) and further in view of Bubis et al. (Bubis – US 2016/0228037 A1).

As to claim 5, Ayyagari, Kawecki and Shoeb disclose the limitations of claim 3 further comprising the asthma management system of Claim 3 wherein a FeNO monitor is in wired or wireless communication with said location-aware personal communication device.
However, it has been known in the art monitoring conditions of a user to implement a FeNO monitor is in wired or wireless communication with said location-aware personal communication device, as suggested by Bubis, which discloses a FeNO monitor (Bubis: [0025], [0028], and FIG. 3: the computing device may further include a display configured to display the at least one breath related parameter, parameters deviating from baseline, a computed trend in the at least one breath related parameter and/or the assessed asthma status of the subject and Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250) is in wired or wireless communication with said location-aware personal communication device (Bubis: [0015]-[0016], [0021], [0041]-[0042], [0072], and FIG. 3: the assessment of the asthma status of the subject may further be based on the fraction of exhaled nitric oxide (FeNO) in the subject's breath and Kawecki: [0014], [0123], [0152], [0161], and FIG. 1: Sensors may include any one or more of audio/acoustic, electrocardiogram (ECG), electromyography (EMG), location (e.g. via a global positioning system (GPS)) and the like. The method may be sensor-agnostic).
Therefore, in view of teachings by Ayyagari, Kawecki, Shoeb and Bubis it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Ayyagari, Kawecki and Shoeb to include a FeNO monitor is in wired or wireless communication with said location-aware personal communication device, as suggested by Bubis. The motivation for this is to implement a known alternative system design for collecting information from a plurality sources.

As to claim 11, Ayyagari, Kawecki,  Shoeb and Bubis discloses all the asthma management system limitations as claimed that mirrors the asthma management system limitations in in claims 1, 3, and 5; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1, 3, and 5, and the details are as followings: an asthma management system, comprising:
a. least one location-aware (Kawecki: [0014], [0123], [0152], [0161], and FIG. 1: Sensors may include any one or more of audio/acoustic, electrocardiogram (ECG), electromyography (EMG), location (e.g. via a global positioning system (GPS)) and the like. The method may be sensor-agnostic) individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250) in wired or wireless communication with a FeNO monitor (Bubis: [0025], [0028], and FIG. 3: the computing device may further include a display configured to display the at least one breath related parameter, parameters deviating from baseline, a computed trend in the at least one breath related parameter and/or the assessed asthma status of the subject and Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250);
b. at least one environmental factor collection point comprising one or more private or public sensors or monitors (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250);
c. a cloud-based computer system (Shoeb: Abstract, column 5 lines 52 – column 6 lines 3, column 6 lines 27-36, and FIG. 1 the communication network 130: The communication network 120 may include one or more of a plain old telephone service (POTS) network, a cellular network, a fiber-optic network, or a data network. The server 130 may communicate with the wearable devices 110 according to one or more network protocols and/or application-level protocols to facilitate the use of network-based or cloud-based computing on client devices. The server 130 may include integrated data storage (e.g., memory, disk drives, etc.) and may also be able to access a separate server data storage 132. Communication between the server 130 and the server data storage 132 may be direct (e.g., via a wireline or via a local wireless communication link) and/or via the communication network 120. The server data storage 132 may store application data that is used to facilitate the operations of applications performed by the wearable devices 110 and/or the server 130) in electrical communication with said user interface and said environmental factor collection point (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110: monitors 220, 230, 240, 250 are communicatively coupled with handset 110. Where connected by wireless segments, monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wireless communication protocol, such as Bluetooth, Infrared Data Association (IrDa) or ZigBee. Where connected by wired segments monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wired communication protocol, such as Universal Serial Bus (USB) or Recommended Standard 232 (RS-232). While environmental monitors 240, 250 are shown coupled to patient 100, in some embodiments one or more environmental monitors may be embedded in or attached to handset 110), said user interface adapted to communicate asthma-related data including asthma profile (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], [0048], [0051]-[0057], FIG. 1-2 the lung monitor 220 and the pulse monitor 230 and FIG. 4-5: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250) and real-time asthma status data to said computer system (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250), and said environmental factor collection point adapted to communicate data to said computer system (Ayyagari: [0006]-[0008], [0020]-[0022], [0035], [0038]-[0039], [0048]-[0051], FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250, and FIG. 4-5: a body area network (BAN) comprises at least one physiological monitor operatively coupled to a patient, at least one environmental monitor and a handset communicatively coupled with the physiological monitor and the environmental monitor, wherein the handset generates respiratory health data for the patient based at least in part on physiological data acquired by the handset at regular intervals from the physiological monitor and the environmental monitor); 
said computer system further comprising one or more processors connected to memory (Ayyagari: FIG. 4 the memory 350), said one or more processors programmed with executable instructions for implementing one or more algorithms for
(1) collecting and storing in said memory data received from said individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230) and from said environmental factor collection point (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250), 
(2) aggregating said data received from said user interface and environmental factor collection point (Ayyagari: [0006]-[0007], [0013], [0022], [0029]-[0030], [0035]-[0039], and FIG. 4-5: the respiratory health data comprise health cross-correlation data generated using historical physiological data and environmental data), 
(3) implementing one or more algorithms to generate an asthma symptom onset prediction based on said aggregated data (Ayyagari: Abstract, [0017], [0040], [0053]-[0056], and FIG. 4-5: correlations may be detected between a certain concentration of allergen particles and the onset of wheezing by patient 100. These cross-correlations can be applied to generate a predictive model that is individually tailored for patient 100 and that can be the basis for future feedback, for example, future alerts and activation of environment control systems. Auto regression and moving average processes may be invoked to model observed data and generate predictive models), and 
(4) communicating said asthma symptom prediction to said user interface (Ayyagari: [0015], [0046], [0053], [0055]-[0057], and FIG. 4-5: the method further comprises the step of outputting a respiratory health alert in response to the respiratory health data. In some embodiments, the alert is outputted on a user interface of a mobile electronic device. In some embodiments, the alert is outputted on a clinician computer and/or family member computer); 
said one or more processors further programed with executable instructions to revise said one or more asthma symptom onset prediction algorithms where said generated asthma onset prediction and said real-time asthma status data indicate a prediction error (Kawecki: Abstract, [0013]-[0014], [0035]-[0037],[0121]-[0124], [0133], and FIG. 1: the method extends optionally to employing machine learning of patient response to physiological change and assessing a need for intervention based on analysis of stored data. This assessment may therefore be based on the specific response of the patient to physiological change and/or treatment. Recordings taken—e.g. by an acoustic sensor —, a prediction made for each recording, and/or a response determined for each recording may be stored in memory (e.g. a database). The prediction is, in effect, a determination of whether or not the patient will experience an acute medical condition such as an asthma attack. Similarly, the response may be the change in condition of the patient based on subsequent recordings or measurements. This will allow development or refinement of a machine learning model that applies known processes to categorise new recordings and predictions (e.g. whether or not they indicate impending onset of an acute medical condition or event), and determine responses, by reference to a progressively improved and growing data set).

As to claim 12, Ayyagari, Kawecki,  Shoeb and Bubis disclose the limitations of claim 11 further comprising the asthma management system of Claim 11 wherein said real-time asthma status data includes real-time asthma medication dosage (Bubis: [0012], [0026], [0074]: an input parameter, such as, but not limited to, time and/or type of medication is obtained. It is understood, that the input parameter may be obtained, prior to, simultaneous with or subsequently to the monitoring of the breath related parameter, and FIG. 4).

As to claim 13, Ayyagari, Kawecki,  Shoeb and Bubis disclose the limitations of claim 12 further comprising the asthma management system of Claim 12 wherein said one or more processors are further programmed with executable instructions for implementing one or more algorithms for communicating incremental medication increases or decreases to said individual user interface in response to said real-time asthma medication dosage (Bubis: [0012], [0026], [0074]: an input parameter, such as, but not limited to, time and/or type of medication is obtained. It is understood, that the input parameter may be obtained, prior to, simultaneous with or subsequently to the monitoring of the breath related parameter, and FIG. 4: Optional recommendations include increasing dosage of medication, changing type of medication, medical attention required or any other suitable recommendation or combination thereof. Each possibility is separate embodiment. In addition, the newly monitored breath related parameters may be incorporated into a library of monitored parameters, as essentially described herein).

As to claim 15, Ayyagari, Kawecki,  Shoeb and Bubis disclose the limitations of claim 11 further comprising the asthma management system of Claim 11 wherein said asthma symptom prediction communicated to said user intereface is correlated to an asthma action plan (Bubis: [0012], [0026], [0074]: an input parameter, such as, but not limited to, time and/or type of medication is obtained. It is understood, that the input parameter may be obtained, prior to, simultaneous with or subsequently to the monitoring of the breath related parameter, and FIG. 4: Optional recommendations include increasing dosage of medication, changing type of medication, medical attention required or any other suitable recommendation or combination thereof. Each possibility is separate embodiment. In addition, the newly monitored breath related parameters may be incorporated into a library of monitored parameters, as essentially described herein).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. (Ayyagari – US 2009/0112114 A1) in view of Kawecki et al. (Kawecki – US 2021/0186368 A1) and further in view of Bubis et al. (Bubis – US 2016/0228037 A1).

As to claim 7, Ayyagari, Kawecki, and Bubis discloses all the asthma management system limitations as claimed that mirrors the asthma management system limitations in in claim 1; thus, claim 7 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
an asthma management system, comprising:
a. at least one individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250 and Kawecki: [0014], [0123], [0152], [0161], and FIG. 1: Sensors may include any one or more of audio/acoustic, electrocardiogram (ECG), electromyography (EMG), location (e.g. via a global positioning system (GPS)) and the like. The method may be sensor-agnostic);
b. at least one environmental factor collection point (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250);
c. at least one computer system (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110) in electrical communication with said user interface and said environmental factor collection point (Ayyagari: [0029]-[0030], [0034]-[0038], FIG. 1-2 the handset 110: monitors 220, 230, 240, 250 are communicatively coupled with handset 110. Where connected by wireless segments, monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wireless communication protocol, such as Bluetooth, Infrared Data Association (IrDa) or ZigBee. Where connected by wired segments monitors 220, 230, 240, 250 and handset 110 communicate using a short-range wired communication protocol, such as Universal Serial Bus (USB) or Recommended Standard 232 (RS-232). While environmental monitors 240, 250 are shown coupled to patient 100, in some embodiments one or more environmental monitors may be embedded in or attached to handset 110), said user interface adapted to communicate asthma-related data including asthma profile (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], [0048], [0051]-[0057], FIG. 1-2 the lung monitor 220 and the pulse monitor 230 and FIG. 4-5: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250) and real-time asthma status data including real-time asthma medication dosage (Bubis: [0012], [0026], [0074]: an input parameter, such as, but not limited to, time and/or type of medication is obtained. It is understood, that the input parameter may be obtained, prior to, simultaneous with or subsequently to the monitoring of the breath related parameter, and FIG. 4) to said computer system (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250), and said environmental factor collection point adapted to communicate data to said computer system (Ayyagari: [0006]-[0008], [0020]-[0022], [0035], [0038]-[0039], [0048]-[0051], FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250, and FIG. 4-5: a body area network (BAN) comprises at least one physiological monitor operatively coupled to a patient, at least one environmental monitor and a handset communicatively coupled with the physiological monitor and the environmental monitor, wherein the handset generates respiratory health data for the patient based at least in part on physiological data acquired by the handset at regular intervals from the physiological monitor and the environmental monitor); 
said computer system further comprising one or more processors connected to memory (Ayyagari: FIG. 4 the memory 350), said one or more processors programmed with executable instructions for implementing one or more algorithms for 
(1) collecting and storing in said memory data received from said individual user interface (Ayyagari: [0007], [0022], [0029]-[0030], [0035]-[0037], and FIG. 1-2 the lung monitor 220 and the pulse monitor 230)  and from said environmental factor collection point (Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250), 
(2) aggregating said data received from said user interface and environmental factor collection point (Ayyagari: [0006]-[0007], [0013], [0022], [0029]-[0030], [0035]-[0039], and FIG. 4-5: the respiratory health data comprise health cross-correlation data generated using historical physiological data and environmental data), 
(3) implementing one or more algorithms to generate an asthma symptom onset prediction based on said aggregated data (Ayyagari: Abstract, [0017], [0040], [0053]-[0056], and FIG. 4-5: correlations may be detected between a certain concentration of allergen particles and the onset of wheezing by patient 100. These cross-correlations can be applied to generate a predictive model that is individually tailored for patient 100 and that can be the basis for future feedback, for example, future alerts and activation of environment control systems. Auto regression and moving average processes may be invoked to model observed data and generate predictive models), and 
(4) communicating said asthma symptom prediction to said individual user interface when the onset of asthma symptoms is predicted (Ayyagari: [0015], [0046], [0053], [0055]-[0057], and FIG. 4-5: the method further comprises the step of outputting a respiratory health alert in response to the respiratory health data. In some embodiments, the alert is outputted on a user interface of a mobile electronic device. In some embodiments, the alert is outputted on a clinician computer and/or family member computer), 
said one or more processors further programmed with executable instructions for implementing one or more algorithms for communicating incremental medication increases or decreases to said individual user interface in response to said real-time asthma medication dosage (Bubis: [0012], [0026], [0074]: an input parameter, such as, but not limited to, time and/or type of medication is obtained. It is understood, that the input parameter may be obtained, prior to, simultaneous with or subsequently to the monitoring of the breath related parameter, and FIG. 4: Optional recommendations include increasing dosage of medication, changing type of medication, medical attention required or any other suitable recommendation or combination thereof. Each possibility is separate embodiment. In addition, the newly monitored breath related parameters may be incorporated into a library of monitored parameters, as essentially described herein).

As to claim 10, Ayyagari, Kawecki, and Bubis disclose the limitations of claim 8 further comprising the asthma management system of Claim 8 wherein said user interface (Bubis: [0015]-[0016], [0021], [0041]-[0042], [0072], and FIG. 3: the assessment of the asthma status of the subject may further be based on the fraction of exhaled nitric oxide (FeNO) in the subject's breath and Kawecki: [0014], [0123], [0152], [0161], and FIG. 1: Sensors may include any one or more of audio/acoustic, electrocardiogram (ECG), electromyography (EMG), location (e.g. via a global positioning system (GPS)) and the like. The method may be sensor-agnostic) is in wired or wireless communication with a FeNO monitor (Bubis: [0025], [0028], and FIG. 3: the computing device may further include a display configured to display the at least one breath related parameter, parameters deviating from baseline, a computed trend in the at least one breath related parameter and/or the assessed asthma status of the subject and Ayyagari: [0006]-[0007], [0022], [0035], [0038]-[0039], and FIG. 1-2 the airborne particulate monitor 240 and the temperature/humidity monitor 250: BAN 210 is a short-range network that operates in the immediate vicinity of patient 100. BAN 210 is illustrated as a fully wireless network, although in some embodiments BAN 210 may be fully or partly wired. BAN 210 includes a plurality of physiological monitors operatively coupled to patient 100, including at least one lung monitor 220 and at least one pulse monitor 230. BAN 210 also includes a plurality of environmental monitors, including at least one airborne particulate monitor 240 and at least one temperature/humidity monitor 250).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al. (Ayyagari – US 2009/0112114 A1) in view of Kawecki et al. (Kawecki – US 2021/0186368 A1), Shoeb et al. (Shoeb – US 11,147,505 B1) and Bubis et al. (Bubis – US 2016/0228037 A1) and further in view of Khine et al. (Khine – US 2018/0129786 A1).

As to claim 14, Ayyagari, Kawecki,  Shoeb and Bubis disclose the limitations of claim 11 except for the claimed limitations of the asthma management system of Claim 11 wherein said asthma symptom onset prediction algorithm includes crowd-sourced data.
However, it has been known in the art of monitoring asthma conditions of  a user to implement said asthma symptom onset prediction algorithm includes crowd-sourced data, as suggested by Khine, which discloses said asthma symptom onset prediction algorithm includes crowd-sourced data (Khine – Abstract, [0008], [0205], and FIG. 1: Also disclosed is a server for integrating data collected from a plurality of the mobile medical devices and a crowd-sourced respiration advisory system including a plurality of the mobile medical devices and a server for integrating data collected by the mobile medical devices).
Therefore, in view of teachings by Ayyagari, Kawecki,  Shoeb, Bubis, and Khine it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the monitoring system of Ayyagari, Kawecki,  Shoeb and Bubis to include said asthma symptom onset prediction algorithm includes crowd-sourced data, as suggested by Khine. The motivation for this is to implement a known alternative system design for collecting information from a plurality sources.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Mena Benito et al., US 2019/0200937 A1, discloses device, system and method for detection of an asthma attack or asthma of a subject.
Annomi et al., US 2019/0167176 A1, discloses method and apparatus for monitoring respiratory distress based on autonomic imbalance.
Barrett et al., US 2019/0102522 A1, discloses pre-emptive asthma risk notifications based on medicament device monitoring.
Pijnenburg et al. 2015 Monitoring asthma in children.
Sly et al. 2001 Is home monitoring of lung function worthwhile for children with asthma?
Brand et al. 2003 Usefulness of monitoring lung function in asthma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684